DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 12/165,977, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The above application to which Applicant claims priority is not found to support the limitations of claims 1, 3, 4-9, 10-13, 14 directed to an afocal lens arrangement.  As such, for the purpose of examination of claims 1-17 and 21-23 on the merits, these claims are considered to have an effective filing date of November 28, 2011.  

Terminal Disclaimer
The terminal disclaimer filed on 8/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 8,897,858 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "said optical probe" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
With regards to claim 23, the claim recites “wherein said one or more signals comprise autofluorescence and second-harmonic signals” in lines 1-2. The limitation therefore encompasses that one signal can comprise both autofluorescence and second-harmonic signals.  It is unclear as to how a single signal can comprise of both the different signals (i.e. autofluorescence and second-harmonic signals).  For examination purposes, Examiners assumes that Applicant meant that said one or more signals comprise autofluorescence signals or second-harmonic signals.  Applicant should note that under this interpretation, claim 16 is a duplicate claim of claim 23.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 21 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
With regards to claim 21, the claim recites “wherein said light pulses provided to said optical probe are collimated”.  However, claim 21 is dependent upon claim 1, wherein claim 1 makes no mention of light pulses provided to “said optical probe” and makes no mention of an “optical probe”.  Note that claim 1 does refer to “light pulses”, but the light pulses are delivered to said biological tissue and not provided to an optical probe.  The claim therefore fails to further limit the subject matter of the claim upon which it depends.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6, 8-12, 14-17, 21-23 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. (“Nonlinear optical endoscopy based on a double-clad photonic crystal fiber and a MEMS mirror”, February 2006), as cited by Applicant, in view of Matsuya (US Pub No. 5,225,676), or, alternatively, in view of Seibel et al. (US Patent No. 7,616,986), as newly cited in IDS submitted on 8/23/22.
With regards to claim 1, Fu et al. disclose a method for analyzing a biological tissue of a subject, comprising:
a) providing at least one light source (i.e. “laser beam generated from a Ti:Sapphire laser”) in optical communication with said biological tissue (i.e. “sample”, “Rat tail tendon”) (pg. 1029, Section 2, referring to the generating a laser beam from a Ti:Sapphire laser; pgs. 1031-1032, Sections 5-6, referring to endoscopic imaging using a MEMS mirror, wherein a pulsed excitation beam is delivered into rate tail tendon Figures 1, 4) ;
b)  using said at least one light source to deliver light pulses to said biological tissue to cause one or more signals (i.e. SHG signals) intrinsic to a property of said biological tissue (i.e. rat tail tendon) to be generated, wherein during delivery of said light pulses to said biological tissue a focal plane of said light pulses is shifted in said biological tissue (i.e. series of SHG line profiles are acquired at different imaging depths, which requires a shifting of the focal plane of said light pulses in the depth direction) (pg. 1029, Section 2, referring the generated laser beam having a repetition rate of 80MHz and a pulsewidth of approximately 80 fs; pg. 1030, Section 3, referring to scanning in the z (i.e. depth) direction and referring to obtaining SHG signals at an excitation wavelength of 800nm; pg. 1031, Sections 4-5, referring to obtaining SHG line profiles from rat tail tendon with a depth spacing of 10 um; Figures 1, 3-4); and 
c)  collecting at least a subset of said one or more signals intrinsic to said property of said biological tissue (Abstract; pg. 1031, Sections 4-5, referring to obtaining SHG line profiles from rat tail tendon with a depth spacing of 10 um; Figures 1, 3-4).
However, though Fu et al. do disclose that during delivery of said light pulses to said biological tissue, a focal plane of said light pulses is shifted in said biological tissue (pg. 1031, Figure 4, referring to acquiring a series of SHG line profiles at different depths in the sample (i.e. optical sectioning ability), and thus the focal plane of said light pulses is shifted in the depth/thickness direction in said biological tissue), they do not specifically disclose that the focal plane is shifted by an optical unit comprising an afocal lens arrangement.  
Matsuya discloses a microscope capable of switching its depth-of-focus mode between a first and second mode, wherein the microscope includes a first condenser lens (1), a second condenser lens (2) and an objective lens (3) (Abstract; column 6, lines 4-43; Figures 1-2, note that the lenses form an afocal lens arrangement).  As can be seen in Figures 1-2, the afocal lens arrangement (1,2,3) shifts a focal plane of the microscope (i.e. see Figure 2, wherein the focal plane can be at either S1 or changed to S2).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the focal plane of Fu et al. be shifted by an optical unit comprising an afocal lens arrangement, as taught by Matsuya, as Fu requires shifting the focal plane in the depth direction and Matsuya teaches a known technique for shifting the focal plane in the depth direction by using an optical unit comprising an afocal lens arrangement.  That is, using the known technique for shifting a focal plane in a depth direction, as desired by Fu et al., by using an optical unit comprising an afocal lens arrangement, as taught by Matsuya, would have been obvious to one of ordinary skill in the art. 
Alternatively, Seibel et al. disclose an OCT system that scans transversely relatively rapidly at a current depth, then moves the focus point to a different depth and repeats the rapid transverse scan at the new depth (column 8, lines 21-31; see Fig. 3, wherein focal planes at different depths are scanned).  To vary depth focus tracking, a lens system (i.e. afocal lens system as depicted in Fig. 13) including a lens 136 and a lens 134 is used (column 15, lines 16-44).  Lens 136 is fixed in position, while lens 134 moves with its sliding track longitudinally, to shift the position of the focal point in a subject tissue (column 15, lines 16-44).  
Therefore, alternatively, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have the focal plane of Fu et al. be shifted by an optical unit comprising an afocal lens arrangement, as taught by Seibel et al., as Fu requires shifting the focal plane in the depth direction and Seibel et al. teaches a known technique for shifting the focal plane in the depth direction by using an optical unit comprising an afocal lens arrangement.  That is, using the known technique for shifting a focal plane in a depth direction, as desired by Fu et al., by using an optical unit comprising an afocal lens arrangement, as taught by Seibel et al., would have been obvious to one of ordinary skill in the art. 


With regards to claim 2, Fu et al. disclose that their method further comprises using a scanning mirror to provide line scanning of said light pulses (Abstract; pg. 1028, last paragraph, referring to the miniaturized nonlinear optical microscope including a MEMS mirror (i.e. “MEMS scanning mirror” which can obtain line profiles;  pg. 1029, Section 2, pg. 1031, Section 5, referring to acquiring a series of SHG line profiles using a MEMS mirror with an optical scanning angle of approximately 6 degrees; Figures 2, 4).
With regards to claim 3, as discussed above, the above combined references meet the limitations of claim 2.  However, they do not specifically disclose that said afocal lens arrangement is disposed between said at least one light source and said scanning mirror.  Matsuya discloses that their microscope for providing depth-of-focus between different values (Abstract) comprises an afocal lens arrangement (i.e. 1, 2) being disposed being at least one energy source (6) and a mechanism for scanning the beam (3) (column 6, lines 44-66, referring to the scan coils (4) deflecting the electron probe to scan the specimen plane; Figures 1-2).  At the time of the invention, it would have been obvious to have the afocal lens arrangement of the above combined references be disposed between said at least one light source and said scanning mirror (i.e. the scanning mechanism of Fu et al.), as taught by Matsuya, in order to provide a selective change of depth-of-focus between different values without having to change the tissue position (Abstract).
With regards to claim 4, as discussed above, the above combined references meet the limitations of claim 1.  However, they do not specifically disclose that said afocal lens arrangement is disposed between said at least one light source and an optical probe that focuses said light pulses.  Matsuya discloses that their microscope for providing depth-of-focus between different values (Abstract) comprises an afocal lens arrangement (1, 2) that is disposed between an energy source (6) and an optical probe (3) that focuses said light pulses (Abstract; column 7, lines 10-12, referring to the objective (i.e. optical probe) providing the focus on the sample plane; Figures 1-2).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the afocal lens arrangement of the above combined references be disposed between said at least one light source and an optical probe (i.e. GRIN lens of Fu) that focuses said light pulses, as taught by Matsuya, in order to provide a selective change of depth-of-focus between different values without having to change the tissue position (Abstract).
With regards to claim 6, Fu et al. disclose that said optical probe comprises an objective (i.e. GRIN lens, which is the lens that focuses the light waves and thus serves as an “objective”) , and wherein said objective focuses said light pulses at said biological sample (pg. 1029, last paragraph, referring to the GRIN lens being used to focus the scanned laser beam onto a sample; Figure 1).
With regards to claim 8, Fu et al. disclose that said objective (i.e. GRIN lens) provides substantially constant magnification of said light pulses during focal plane changes (pg. 1029, last paragraph-1030, top paragraph; Figure 1, note that the GRIN lens does not change in magnification and thus remains constant).
With regards to claim 9, Fu et al. disclose that said objective is not translated for focusing said light pulses (pg. 1029, last paragraph-1030, top paragraph; Figure 1, note that the GRIN lens does not change in position within the probe for the focusing of said light pulses).	With regards to claim 10, Matsuya discloses that the afocal lens arrangement (1, 2) maintains constant power of said light pulses generated from said at least one light source to maintain a maximum resolution of said light pulses (Abstract; Figures 1-2, note that Matsuya does not disclose that the afocal lens arrangement provides a change in power/intensity of the energy source, and therefore the power of said energy source beam is maintained (i.e. not changed) by the afocal lens arrangement, thus inherently providing the maximum resolution of the beam).  Seibel et al. similarly meets this limitation (see Figure 13 and that Seibel et al. also does not disclose that the afocal lens arrangement provides a change in power/intensity of the energy source, and therefore the power of said energy source beam is maintained (i.e. not changed) by the afocal lens arrangement, thus inherently providing the maximum resolution of the beam).
With regards to claim 11, Seibel et al. disclose that said afocal lens arrangement comprises a mobile lens that shifts said focal plane in said biological tissue (column 15, lines 26-44, referring to lens 134 moving; Figure 13).  
With regards to claim 12, Seibel et al. disclose that said afocal lens arrangement further comprises a fixed lens that maintains a substantially constant beam waist of said light pulses leaving said afocal lens arrangement (column 15, lines 26-44, referring to lens 136 being fixed in position; Figure 13).  
With regards to claim 14, Matsuya discloses that said afocal lens arrangement provides convergence or divergence to said light pulses, thereby shifting said focal plane in said biological sample (see Figures 1-2, note that the afocal lens arrangement (1, 2, 3) provides convergence/divergence of the beam from the energy source (6), resulting in a shift of said focal plane from S1 to S2, etc.).  Seibel et al. similarly meets this limitation (see Figure 13, note the convergence/divergence of said light pulses).
With regards to claim 15, Fu et al. disclose that their method further comprises using said at least subset of said one or more signals to generate an image of said biological tissue (pg. 1031, Sections 4, 5, referring to tissue imaging/endoscopic imaging; Figure 3).
With regards to claim 16, Fu et al. disclose that said one or more signals comprise second-harmonic generation signals (SHG) or autofluorescence signals (pg. 1028, first paragraph; pg. 1031, Sections 4, 5, referring to obtaining SHG signals).
With regards to claim 17, Fu et al. disclose that their method further comprises using said SHG or autofluorescence signals to generate an image of said biological tissue (pg. 1028, first paragraph; pg. 1031, Sections 4, 5, referring to obtaining SHG signals which are used to generate tissue/endoscopic images).
With regards to claim 21, Fu et al. disclose that said light pulses provided to said optical probe are collimated (Section 2, referring to the laser beam and light provided by fibers which would provide collimated light).
With regards to claim 22, Fu et al. disclose that said analyzing of said biological tissue occurs without staining (Section 6, referring to the optical imaging of unstained rat esophagus tissue).
With regards to claim 23, Fu et al. disclose that said one or more signals comprise autofluorescence or second-harmonic signals (Sections 1, 5; Figure 4, referring to the SHG line profiles).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. in view of Matsuya or Seibel et al., as applied to claim 4 above, and further in view of Ben-Yakar et al. (US Pub No. 2010/0286674).
With regards to claim 5, as discussed above, the above combined references meet the limitations of claim 4.  However, they do not specifically disclose maintaining a resolution of said one or more signals during focal plane changes by providing light pulses that overfill a back aperture of said optical probe.
Ben-Yakar e tal. disclose a two-photon microscopy femtolaser microsurgery system which includes a two-axis MEMS scanning mirror, a miniature relay lens system and a GRIN objective lens (Abstract; paragraphs [0112]-[0113]).  The relay lenses allow the use of small and fast MEMS scanning mirror for high frame rates, while still overfilling the objective lens aperture for improved resolution (paragraph [0113]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the light pulses of the above combined references be provided to overfill a back aperture of said optical probe [and thus inherently resulting in the intended result of the resolution of the one or more signals during focal plane changes being maintained as recognized by applicant (i.e. “maintaining a resolution…by providing light pulses that overfill a back aperture…” sets forth that providing light pulses in such a manner directly results in maintenance of the resolution as claimed)], as taught by Ben-Yakar et al., in order to provide improved resolution (paragraph [0113]).

Claim 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. in view of Matsuya or Seibel et al. as applied to claim 6 above, and further in view of Liang (US Pub No. 2004/0051957).
With regards to claim 7, as discussed above, the above combined references meet the limitations of claim 6.  However, they do not specifically disclose that said objective is telecentric.
Liang discloses a miniature microscope that is telecentric (Abstract; paragraph [0067], [0054]; Figure 4).  Further, the telecentric optical arrangement, which includes an objective (20), provides for the magnification to be maintained, regardless of focus adjustment and further said objective is not translated for focusing said light pulses (paragraph [0038]-[0042], [0046], note that the focus distance can be changed by moving the detector array (24), wherein the lens assembly, which includes the objective, does not move; Figure 4).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to substitute the objective of the above combined references with a telecentric objective, as taught by Liang, as the substitution of one known objective for another would have been obvious to one of ordinary skill in the art.  One of ordinary skill in the art would have been able to carry out such a substitution and the results are reasonably predictable as it would be expected that the objective would provide focusing of the light on the tissue.

Claims 11-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. in view of Matsuya, as applied to claim 1 above, and further in view of Wakimoto et al. (US Patent No. 5,414,561).
With regards to claim 11, as discussed above, the above combined references meet the limitations of claim 1.  Further, Matsuya discloses that said afocal lens arrangement comprises shifting said focal plane in said biological tissue by varying the focal length of one of the lenses (1, 2) (column 10, lines 48-52, referring to the focal length of one of the condenser lenses (1,2) may be varied to adjust the focus).  
However, they do not specifically disclose that the afocal lens arrangement comprises a mobile lens. 
Wakimoto et al. disclose a telecentric imaging optical system having a first, second and third lens system, the second lens system being disposed between the first and third lens system, and wherein the focal length of the second lens system is varied concurrently with slide movement of the second lens system (Abstract; column 5, lines 46-65).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the afocal lens arrangement of the above combined references comprise a mobile lens, as taught by Wakimoto et al., in order to effectively vary the focal length of one of the lenses (column 5, lines 46-65).  
With regards to claim 12, Matsuya discloses that said afocal lens arrangement further comprises a fixed lens that maintains a substantially constant beam waist of said light pulses leaving said afocal lens arrangement (see Figures 1-2, referring to the beam waist of said light pulses leaving lens (1) being substantially constant after leaving lens (2)).

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fu et al. in view of Matsuya and Wakimoto et al. (or in view of Seibel alone) as applied to claim 12 above, and further in view of Koch (“MEMS-based scanning device facilitates microendoscopy”), as cited by Applicant.
With regards to claim 13, as discussed above, the above combined references meet the limitations of claim 12.  Further, Fu et al. disclose that a scanning mirror provides line scanning of said light pulses (pg. 1029, last paragraph; pg. 1031, Section 5, Figures 1 and 4).
However, the above combined references do not specifically disclose that the scanning mirror is disposed in a focal plane of said fixed lens.  
Koch discloses a MEMS-based scanning device that achieves adjustable, fast-axis acquisition rates up to 3.52 kHz, wherein a two-photon microscope comprises a light beam that passes through two lenses before reflecting off the scanner (i.e. scanning mirror) (pg. 1, first-3rd paragraphs; pg. 1, 6th paragraph, note that the scanning mirror is therefore disposed in a focal plane of a lens system (i.e. “two lenses” which include a lens not set forth as mobile (i.e. fixed lens)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the scanning mirror be disposed in a focal plane of said fixed lens, as taught by Koch, in order to provide an alternative known arrangement of optical components that effectively provides adjustable fast-axis acquisition rates (pg. 1, first and 6th paragraph).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 8,068,899 in view of Matsuya, or, alternatively, Seibel et al..
With regards to claim 1, the claim 1 of the Patent discloses most of the limitations of claim 1 of the instant application (a method comprising providing at least one light source (i.e. “optical probe…”), using said at least one light source to deliver light pulses to said biological tissue to cause one or more signals intrinsic to a property of said biological tissue to be generated (“send light pulses...cause, in response to the light pulses, signals to be generated from…), wherein said light pulses are delivered to said biological tissue at a line resolution rate sufficient to reduce motion artifacts (“send light pulses…at a sufficiently fast line-resolution rate to mitigate motion artifacts” and collecting at least a subset of said one or more signals intrinsic to said property of said biological tissue (“collect selected ones of the generated signals…”).  However, they do not specifically disclose an optical unit comprising an afocal lens arrangement shifts a focal plane of said light pulses in said biological tissue.  Matsuya discloses a microscope capable of switching its depth-of-focus mode between a first and second mode, wherein the microscope includes a first condenser lens (1), a second condenser lens (2) and an objective lens (3) (Abstract; column 6, lines 4-43; Figures 1-2, note that the lenses form an afocal lens arrangement).  As can be seen in Figures 1-2, the afocal lens arrangement (1,2,3) shifts a focal plane of the microscope (i.e. see Figure 2, wherein the focal plane can be at either S1 or changed to S2). At the time of the invention, it would have been obvious to one of ordinary skill in the art to have the Patent further comprise an optical unit comprising an afocal lens arrangement that shifts a focal plane of said light pulses in said biological tissue, as taught by Matsuya, in order to provide a switch in depth of focus (Abstract; column 6, lines 4-43).  Alternatively, Seibel et al. disclose an OCT system that scans transversely relatively rapidly at a current depth, then moves the focus point to a different depth and repeats the rapid transverse scan at the new depth (column 8, lines 21-31; see Fig. 3, wherein focal planes at different depths are scanned).  To vary depth focus tracking, a lens system (i.e. afocal lens system as depicted in Fig. 13) including a lens 136 and a lens 134 is used (column 15, lines 16-44).  Lens 136 is fixed in position, while lens 134 moves with its sliding track longitudinally, to shift the position of the focal point in a subject tissue (column 15, lines 16-44).  Therefore, alternatively, at the time of the invention, it would have been obvious to one of ordinary skill in the art to have the Patent further comprise an optical unit comprising an afocal lens arrangement that shifts a focal plane of said light pulses in said biological tissue, as taught by Seibel et al., in order to scan transversely relatively rapidly at different depths (column 8, lines 21-31).
Claim 16 of the instant application is anticipated by claim 2 of the Patent.

Response to Arguments
Applicant's arguments filed August 23, 2022 have been fully considered but they are not persuasive. 
With regards to the rejection of claim 1, Applicant argues that the “first and second condenser lenses” and the “objective lens” of Matsuya is not an afocal lens arrangement that “shifts a focal plane of said light pulses in said biological tissue”, but rather the excitation of the lenses is changed “so that the electron beam is in focus at the specimen surface”.  
However, Examiner notes that claim 1 is rejected under the combination of Fu in view of Matsuya, wherein Fu discloses that the focal planes are shifted “in said biological tissue”, specifically at different depths (pg. 1031, Figure 4, referring to acquiring a series of SHG line profiles at different depths in the sample (i.e. optical sectioning ability), and thus the focal plane of said light pulses is shifted in the depth/thickness direction in said biological tissue and Matsuya provides the teaching that a focal plane may be shifted to different positions in the depth direction by using an afocal lens arrangement.  Specifically, as seen in Figure 2 of Matsuya, the focal plane can be either at S1 (i.e. a first position/distance) or changed to S2 (i.e. a second  position/distance).  Therefore, the combination would provide shifting a focal plane of said light pulses in said biological tissue [i.e. as disclosed by Fu] by using an afocal lens arrangement [as taught by Matsuya which discloses that an afocal lens arrangement can shift a focal plane to different positions/distances, which would correspond to different depths “in said biological tissue” in Fu].   
Applicant further argues that “the Office Action’s asserted modification of the MEMS mirror reference to replace the GRIN lens of the MEMS mirror reference with the lens arrangement of Matsuya would frustrate the intended purpose and/or core operation of the MEMS mirror reference”.  Specifically, Applicant asserts that the lens arrangement of Matsuya would adjust the depth of focus, not scan the focal spot within a tissue to visualize structures.  
However, Examiner is not suggesting that the GRIN lens be replaced; rather, it is suggested that the afocal lens arrangement be used (i.e. additionally incorporated into the system of Fu) to shift the focal plane in depth direction.  Applicant’s argument with regards to the replacement of the GRIN lens is therefore moot.  
With regards to the Double Patenting rejections of claims 1, 16 and 18 relative to US Patent No. 8,068,899, Applicant argues that the ‘899 patent does not include the limitations directed to “during delivery of said light pulses to said biological tissue, an optical unit comprising an afocal lens arrangement shifts a focal plane of said light pulses in said biological tissue”. 
However, Examiner notes that the Patent is not solely relied upon to teach this step, but rather Matsuya was introduced in the double patenting rejections to teach this step. Applicant should refer to the above discussion of Matsuya as to how Matsuya does teach this limitation.
If the above is not convincing, in view of the IDS submitted on 8/23/22, an alternative rejection is provided in view of the newly listed reference Seibel et al. (US Patent No. 7,616,986).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on August 23, 2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957. The examiner can normally be reached Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793